Citation Nr: 0021646
Decision Date: 08/16/00	Archive Date: 11/03/00

DOCKET NO. 96-38 852               DATE AUG 16 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for bilateral carpal tunnel
syndrome.

4. Entitlement to service connection for a right shoulder disorder.

REPRESENTATION

Appellant represented by: Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from June 1967 to June 1987. This
matter came before the Board of Veterans' Appeals (hereinafter "the
Board") on appeal from an October 1995 rating decision of the
Denver, Colorado Regional Office (hereinafter "the RO") which, in
pertinent part, denied service connection for a low back disorder,
a cervical spine disorder, bilateral carpal tunnel syndrome, pes
planus and for a right shoulder disorder. At a May 2000 hearing
before a member of the Board, the veteran withdrew the issue of
entitlement to service connection for pes planus. Therefore, such
issue is no longer before the Board. The veteran has been
represented throughout this appeal by the Colorado Division of
Veterans Affairs.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. The veteran's residuals of a low back injury with
spondylolisthesis at L5-S1 have been reasonably shown to have had
origins during his period of service.

3. The veteran's degenerative disc disease of the cervical spine
with osteoarthritis has been reasonably shown to have had origins
during his period of service.

4. The veteran's residuals of a right shoulder injury with
osteoarthritis have been reasonably shown to have had origins
during his period of service.

- 2 -

5. The claim for service connection for bilateral carpal tunnel
syndrome is not supported by competent evidence that the claim is
plausible or capable of substantiation.

CONCLUSIONS OF LAW

1. Residuals of a low back injury with spondylolisthesis at L5-S1
were incurred in active service. 38 U.S.C.A. 5107, 1110, 1131 (West
1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).

2. Degenerative disc disease of the cervical spine with
osteoarthritis was incurred in active service. 38 U.S.C.A. 5107,
1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 3.303 (.1999).

3. Residuals of a right shoulder injury with osteoarthritis were
incurred in active service. 38 U.S.C.A. 5107, 1110,1131 (West 1991
& Supp. 1999); 38 C.F.R. 3.303 (1999).

4. The claim of entitlement to service connection for bilateral
carpal tunnel syndrome is not well-grounded. 38 U.S.C.A. 5107(a)
(West 1991 and Supp. 1999); Caluza v. Brown, 7 Vet. App. 498
(1995), aff'd, 78 F.3d 604 (Fed. Cir.1996) (per curiam) (table).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has
submitted well-grounded claims within the meaning of 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1999), and if so, whether the Department
of Veterans Affairs (hereinafter "VA") has properly assisted him in
the development of his claims. A "well-grounded" claim is one which
is not implausible. Murphy v. Derwinski, 1 Vet. App. 78 (1990). A
review of the record indicates that the veteran's claims for
service connection for a

- 3 -

low back disorder, a cervical spine disorder and for residuals of
a right shoulder injury with osteoarthritis are well-grounded and
that all relevant facts have been properly developed. As discussed
below, the Board finds that the veteran's claim for service
connection for bilateral carpal tunnel syndrome is not well-
grounded and that, therefore, there is no further duty to assist
the veteran with development of such claim.

I. Service Connection for a Low Back Disorder and for a Cervical
Spine Disorder

Service connection may be granted for a disability arising from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991 & Supp. 1999). Additionally, where
a veteran served ninety (90) days or more during a period of war or
during peacetime service after December 31, 1946, and arthritis
becomes manifest to a degree of 10 percent within one year from the
date of termination of such service, such disease shall be presumed
to have been incurred in service even though there is no evidence
of such disease during the period of service. 38 U.S.C.A. 1101,
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 3.309
(1999). The disease entity for which service connection is sought
must be "chronic" as opposed to merely "acute and transitory" in
nature. For the showing of chronic disease in service, there is
required a combination of manifestations sufficient to identify the
disease entity and sufficient observation to establish chronicity
at the time as distinguished from merely isolated findings or a
diagnosis including the word "chronic". Continuity of
symptomatology is required where the condition noted during service
is not, in fact, shown to be chronic or where the diagnosis of
chronicity may be legitimately questioned. Where the fact of
chronicity in service is not adequately supported, then a showing
of continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (1999). Service connection may be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d) (1999).

In order for a claim to be well grounded, there must be (1) a
medical diagnosis of a current disability; (2) medical, or in
certain circumstances, lay evidence of in-

- 4 -

service occurrence or aggravation of a disease or injury; and (3)
medical evidence of a nexus between an in-service injury or disease
and the current disability. Epps, 126 F.3d at 1468; Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir.
1996) (per curiam) (table). Where the determinative issue involves
medical causation or etiology, or a medical diagnosis, competent
medical evidence to the effect that the claim is "plausible" or
"possible" is required. Epps, 126 F.3d at 1468. Further, in
determining whether a claim is well-grounded, the supporting
evidence is presumed to be true and is not subject to weighing.
King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second and
third Epps and Caluza elements (incurrence and nexus evidence) can
also be satisfied under 38 C.F.R. 3.303(b) (1999) by (1) evidence
that a condition was "noted" during service or during an applicable
presumption period; (2) evidence showing postservice continuity of
symptomatology; and (3) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
postservice symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Symptoms, not treatment, are the essence of any evidence of
continuity of symptomatology. Savage, 10 Vet. App. at 496.
Moreover, a condition "noted during service" does not require any
type of special or written documentation, such as being recorded in
an examination report, either contemporaneous to service or
otherwise, for purposes of showing that the condition was observed
during service or during the presumption period. Id. at 496-97.
However, medical evidence is required to demonstrate a relationship
between the present disability and the demonstrated continuity of
symptomatology unless such a relationship is one as to which a lay
person's observation is competent. Id. at 497.

In the case of a disease only, service connection also may be
established under section 3.303(b) by (1) evidence of the existence
of a chronic disease in service or of a disease, eligible for
presumptive service connection pursuant to statute or regulation,
during the applicable presumption period; and (2) present
disability from it. Savage, 10 Vet. App. at 495. Either evidence
contemporaneous with service or

- 5 -

the presumption period or evidence that is post service or post
presumption period may suffice. Id.

The veteran's service medical records are incomplete. The available
service medical records indicate that he was seen in November 1973
for a possible neck strain. It was noted that the veteran had a
"muscular spasm". A November 1985 treatment entry noted that the
veteran was seen with complaints of spasms in his neck and back for
the previous three weeks. He reported that he had right-sided neck
pain with extension to the right scapula and thoracic spine. The
examiner indicated that the veteran had a severe spasm in the right
paracervical musculature. The assessment was paracervical
spasm/strain. Pursuant to an April 1986 dental medical history
report, the veteran reported that he had received treatment during
the past year for muscle strains.

Private treatment records dated from May 1991 to March 1995
indicated that the veteran was treated for several disorders. An
August 1991 treatment report from Kaiser Permanente noted that the
veteran was seen for back muscle spasms and arthritis of the spine.
A March 1994 treatment entry from Dr. Nikotow noted that the
veteran was seen with complaints including low back pain and
stiffness and numbness in both feet. Another March 1994 entry
reported that the veteran was seen with a major complaint as to his
back. It was noted that he reported that he had the condition for
twenty-tive years. A November 1994 entry referred to cervical
traction.

The veteran underwent a VA general medical examination in March
1995. The examiner noted that the veteran's claims folder was not
available for review at the time of the examination. It was
reported that the veteran complained of recurring low back pain. He
indicated that he injured his back in 1968 after being ejected
during ejection training. The veteran stated that after he came
down he had spasms in his back. He noted that for the last two
years he had suffered the spasms once a month. The veteran also
complained of neck spasms at the same time as his back spasms. He
stated that the neck spasms were not as frequent as in the lower
back. He reported that in 1974 while watching his students as an
instructor pilot, he

- 6 -

turned his head suddenly and suffered severe pain and spasms. The
veteran related that he had neck pain once a year with the last
episode three months earlier. The examiner indicated diagnoses
including history of injury with recurrent low back pain,
spondylolisthesis at L5-S1 and limited motion and degenerative disc
disease of the cervical spine with osteoarthritis, recurrent neck
spasms and pain as well as limited motion.

Treatment records from the Fitzsimons Army Medical Center dated
from July 1995 to October 1995 indicated that the veteran was
treated for disorders other than a low back or cervical spine
disorder. Private treatment records dated from April 1995 to
January 1997 indicated that the veteran continued to receive
treatment. An October 1995 report from Dr. Childers noted that the
veteran turned the wrong way again one week earlier and was unable
to get rid of the spasms and chronic problems with low back pain.
It was noted as to history, that the veteran's back pain apparently
began after a possible trauma in the 1960s. The assessment included
chronic lumbar pain.

In a February 1996 lay statement, the veteran's ex-wife reported
that the veteran suffered a back injury in 1968 during pilot
training. She indicated that the injury was severe enough to
confine him to bed rest and to sleeping with a board under the
mattress. She stated that such injury was the beginning of chronic
and often debilitating back problems. In a March 1986 lay
statement, the veteran's wife reported that she had been closely
familiar with the veteran's medical conditions from 1975 to the
present. She reported that several times during the period from
1975 to 1982, the veteran was medically grounded for back and neck
spasms. She indicated that the worst neck problem occurred when a
student broke out of formation and the veteran's head was turned
down and to the right.

At the May 2000 hearing before a member of the Board, the veteran
testified that he injured his back in 1968 during an ejection seat
trainer mission. He reported that he had not assumed the correct
position and suffered severe spasms in his back. The veteran
reported that his back problem had been chronic and that he would
have to leave flying status once or twice a year because of the
problems he was

- 7 -

experiencing with his back. He also indicated that he was treated
in service from 1968 to 1987 at least once, or maybe twice a year,
for his back condition. The veteran stated that he had probably
strained his neck earlier playing intramural sports, but that in
1976, his neck locked up so that he couldn't turn his head when a
student rapidly departed a flying formation. He stated that he was
treated for his neck condition approximately once or twice a year
for his remaining years in service.

The Board has made a careful longitudinal review of the record. It
is observed that the veteran's service medical records are
incomplete. The Court has held that in a case such as this, the
Board has a heightened duty to explain its findings and conclusions
and to consider the benefit of the doubt rule. O'Hare v. Derwinski,
1 Vet. App. 365, 367 (1991). The available service medical records
do indicate that the veteran was seen for complaints as to his neck
and back during service. A November 1973 treatment entry noted that
he was seen for a possible neck strain. Additionally, a November
1985 treatment entry noted that the veteran was seen with
complaints of spasms in his neck and back. The assessment, at that
time, was paracervical spasm/strain. The Board observes that an
August 1991 report from Kaiser Permanente, more than four years
after the veteran's separation from service, noted that he was seen
for back muscle spasms and arthritis of the spine. Additionally, a
March 1994 entry from Dr. Nikotow reported that the veteran was
treated for back complaints and that he indicated that he had the
condition for twenty-tive years. Further, pursuant to the March
1995 VA general medical examination report, the veteran reported
that he injured his back in 1968 after being ejected during
ejection training. He stated that he injured his neck while
watching students as an instructor pilot during service. The
diagnoses included history of injury with recurrent low back pain,
spondylolisthesis at L5-S1 and limited motion and degenerative disc
disease of the cervical spine with osteoarthritis, recurrent neck
spasms and pain as well as limited motion. An October 1995 report
from Dr. Childers indicated that the veteran's back pain apparently
began after a possible trauma in the 1960s. The assessment included
chronic lumbar pain.

- 8 -

The Board observes that the clinical records noted above included
the veteran's reported history of injuries to his lower back and
neck during service. The Board notes that the Court has held that
evidence which is simply information recorded by a medical
examiner, unenhanced by any additional medical comment by the
examiner, does not constitute "competent medical evidence"
satisfying the Grotveit v. Brown, 5 Vet. App. 91 (1993)
requirement. The Board also observes that although an examiner can
render a current diagnosis based on his examination of the veteran,
without a thorough review of the record, his opinion regarding
etiology can be no better than the facts alleged by the veteran.
See Swann v. Brown, 5 Vet. App. 229, 233 (1993). The Board observes
that the VA examiner specifically noted that the veteran's claims
folder was unavailable. Additionally, the history noted pursuant to
the private treatment records was apparently solely provided by the
veteran.

The Board notes, however, that the veteran has submitted lay
statements from his wife and ex-wife which corroborate his
statements and testimony on appeal that he suffered injuries to his
low back and neck during service. The veteran is competent to
report that he suffered such injuries during service and to
indicate that he experienced both back and neck pain throughout his
period of service. See Gregory. Additionally, the Board finds the
veteran's testimony as to such history to be credible. The medical
evidence does indicate that the veteran was seen for at least some
complaints referable to his back and neck during service. Further,
the veteran's statements as to continuity of treatment are within
the observable capacities of a lay person. The Board observes that
although a remand for a nexus opinion would be desirable in this
matter, the lack of complete service medical records does not
provide enough of a record for review for etiological purposes.
Therefore, in consideration of O'Hare, the Board is of the view
that to conclude otherwise than that the evidence is at least in
equipoise as to whether residuals of a low back injury with
spondylolisthesis at L5-S1 and degenerative disc disease of the
cervical spine with osteoarthritis were incurred during the
veteran's period of service would not withstand Court scrutiny on
the basis of the evidence currently of record. Accordingly, with
resolution of reasonable doubt in favor of the veteran, the Board
concludes that service connection for residuals of a low back
injury with

- 9 -

spondylolisthesis is at L5-S1 and degenerative disc disease of the
cervical spine with osteoarthritis is warranted.

II. Service Connection for Residuals of a Right Shoulder Injury
with Osteoarthritis

The available service medical records indicate that the veteran was
seen after injuring his right shoulder playing football. The date
of such treatment is not legible. The impression was a contusion of
the right shoulder. A November 1985 entry noted that the veteran
was seen with right sided neck pain that extended to the right
scapula and thoracic spine. The assessment was paracervical
spasm/strain.

Private treatment records dated from May 1991 to March 1995
indicated that the veteran was treated for several disorders. The
veteran underwent a VA general medical examination in March 1995.
He reported that he injured his right shoulder in 1978. The veteran
stated that he was doing a practice evacuation during service when
his right shoulder got caught up in the parachute harness. He
indicated that he had a severe strain of the shoulder and of the
muscles at the time. The veteran reported that his shoulder had not
been bad since then, but that whenever there were weather changes,
he would have an aching sensation in the shoulder. The examiner
indicated diagnoses including history of right shoulder injury with
osteoarthritis and no limitation of motion.

Treatment records from the Fitzsimons Army Medical Center dated
from July 1995 to October 1995 indicated that the veteran was
treated for disorders including a right shoulder disorder. A July
1995 entry noted that the veteran was seen for right shoulder pain.
It was noted that the veteran injured his right shoulder twenty
years earlier during service. He reported that four weeks earlier
he picked up a log and suffered a pulling sensation in his shoulder
with increased pain. The examiner indicated an assessment of right
shoulder, status post trauma at the acromioclavicular joint. An
August 1995 entry noted that the veteran reported that in June
1995, he was cutting firewood and over did it. The assessment was
tendonitis of the biceps and right rotator cuff tendonopathy. An
October 1995 entry indicated an assessment which included rotator
cuff tendonitis, resolving.

- 10-

Private treatment records dated from April 1995 to January 1997
indicated that the veteran continued to receive treatment for
multiple disorders. A July 1995 entry noted that the veteran
complained of a right shoulder problem. He reported that he hurt
his shoulder in 1978 when he jumped out of an airplane and caught
his right arm in the shoulder harness. The impression was rotator
cuff and muscle tear.

In a March 1996 statement on appeal, the veteran's wife reported
that the veteran's shoulder was injured in about 1980. She
indicated that recently the veteran's shoulder had started to burn
and ache and that he had been treated for a rotator cuff tear.

In an undated statement received in May 2000, Alan Bucknell, M.D.,
reported that he initially saw the veteran for right shoulder
complaints including soreness and aches, limited range of motion
and lack of strength in certain quadrants. Dr. Bucknell indicated
that a magnetic resonance imaging study revealed a tear in the sub-
scapularis ligament and the veteran underwent surgery. Dr. Bucknell
stated that during surgery the veteran was found, in addition to
the diagnosed tear, to have two other ligament tears and a
partially detached labrum. It was noted that the additional
injuries were quite old and that the veteran sustained them fifteen
to twenty-tive years earlier. Dr. Bucknell stated that the nature
of the injuries he and another physician repaired, were consistent
with the veteran's description of the emergency egress incident
during service. Dr. Bucknell further indicated that in his opinion,
the veteran's claim for benefits in relation to his right shoulder
was medically consistent with the injuries found during his
surgery.

At the May 2000 hearing before a member of the Board, the veteran
testified that in 1973 while practicing emergency egress from an
aircraft he got his right arm caught up in the shoulder harness as
he dropped to the ground. The veteran reported that he still had
problems with his shoulder and that he had a shoulder repair in
November 1997.

- 11 -

The Board has weighed the evidence of record. It is observed that
the available service medical records do indicate that the veteran
was treated for complaints as to his right shoulder during service.
A treatment entry with an illegible date indicated an impression of
a contusion of the right shoulder. Additionally, a November 1995
entry noted that the veteran was seen with right-sided neck pain
that extended to the right scapula. Additionally, the Board notes
that the March 1995 VA general medical examination report noted
that the veteran reported that he injured his right shoulder in
1978 when it got caught up in a parachute harness. The examiner
indicated diagnoses including history of right shoulder injury with
osteoarthritis and no limitation of motion. Also, the Board notes
that a July 1995 treatment report from the Fitzsimons Army Medical
Center noted that the veteran reported that he had injured his
shoulder twenty years earlier during service. 'The veteran also
reported that four weeks earlier he had picked up a log and
suffered a pulling sensation in the shoulder. The examiner
indicated an assessment of right shoulder, status post trauma at
the acromioclavicularjoint. An August 1995 entry also noted that
the veteran reported that in June 1995, he was cutting firewood and
over did it. The assessment was tendonitis of the biceps and right
rotator cuff tendonopathy. The Board observes that the above noted
treatment records from the Fitzsimons Army Medical Center appear to
refer to an intercurrent injury to the veteran's right shoulder.

However, in a statement received in May 2000, Dr. Bucknell reported
that during surgery, the veteran was found to have two other
ligament tears and a partially detached labrum in addition to a
previously diagnosed tear in the sub-scapularis ligament. Dr.
Bucknell indicated that the additional injuries were quite old and
that the veteran sustained them fifteen to twenty-tive years
earlier. Dr. Bucknell specifically stated that the nature of the
injuries was consistent with the veteran's description of the
emergency egress incident during service and that it was his
opinion that the veteran's claim in relation to his right shoulder
was medically consistent with the injuries found during his
surgery. The Board notes that medical evidence of record clearly
indicates that the veteran was seen for right shoulder complaints
during service. He also has repeatedly reported in statements and
testimony on appeal, that he injured his right shoulder practicing
an emergency

- 12 -

egress from an aircraft. Additionally, Dr. Bucknell has
specifically stated that at least some of the veteran's right
shoulder pathology originated during his period of service.
Therefore, and in consideration of O'Hare, the Board is of the view
that to conclude otherwise than that the evidence is at least in
equipoise as to whether residuals of a right shoulder injury with
osteoarthritis were incurred during the veteran's period of service
would not withstand Court scrutiny on the basis of the evidence
currently of record. Accordingly, with resolution of reasonable
doubt in favor of the veteran, the Board concludes that service
connection for residuals of a right shoulder injury with
osteoarthritis is warranted.

III. Service Connection for Bilateral Carpal Tunnel Syndrome

The available service medical records do not refer to complaints of
or treatment for bilateral carpal tunnel syndrome. An October 1973
entry noted that the veteran hurt his right 5th finger playing
football. The impression was a contusion with the need to rule out
a fracture.

Private treatment records dated from May 1991 to March 1995
indicated that the veteran was treated for several disorders. A May
1991 entry noted that the veteran complained of a catching-like and
uncomfortable feeling in his index finger. The assessment was
trigger finger.

The veteran underwent a VA general medical examination in March
1995. The examiner noted that the claims folder was not available
for review at the time of the evaluation. The veteran reported that
he was diagnosed with carpal tunnel syndrome, right and left, in
1989. He reported that he used a brace on both hands when he
worked. The examiner indicated diagnoses including bilateral carpal
tunnel syndrome with no limitation of motion. Treatment records
from Fitzsimons Army Medical Center dated from July 1995 to October
1995 indicated that the veteran was treated for disorders other
than bilateral carpal tunnel syndrome.

In a March 1996 lay statement, the veteran's wife reported that the
veteran has used a computer keyboard since 1979. She indicated that
he had complained of

- 13 -

numbness in his right hand and was treated in 1985 and 1986 for
carpal tunnel syndrome. Private treatment records dated from April
1995 to January 1997 referred to other disorders.

At the May 2000 hearing on appeal, the veteran testified that he
"lived" on a computer during service in 1985 and 1986. He stated
that he would have numbness and tingling especially in his right
hand and fingers. The veteran indicated that he had suffered some
minor recurrences since service, but that it had not been bad.

The Board has made a careful longitudinal review of the record. It
is observed that the record is without sufficient objective
evidence supportive of a finding that the veteran's claimed
bilateral carpal tunnel syndrome became manifest or otherwise
originated during his period of service. As noted previously, the
veteran's service medical records are incomplete. The Court has
held that in a case such as this, the Board has a heightened duty
to explain its findings and conclusions and to consider the benefit
of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367
(1991). The available service medical records make no reference to
complaints of or treatment for bilateral carpal tunnel syndrome.
The Board observes that the first clinical reference to such
disorder was pursuant to a March 1995 VA general medical
examination report, more than seven years after the veteran's
separation from service, which noted that the veteran reported that
he was diagnosed with bilateral carpal tunnel syndrome in 1989. The
examiner indicated diagnoses including bilateral carpal tunnel
syndrome with no limitation of motion. The Board notes that the
veteran was separated from service in June 1987. Additionally, the
history noted was solely provided by the veteran as the examiner
specifically indicated that the claims folder was not available.
Further, the Board observes that the Court has held that evidence
which is simply information recorded by a medical examiner,
unenhanced by any additional medical comment by the examiner, does
not constitute "competent medical evidence" satisfying the Grotveit
v. Brown, 5 Vet. App. 91 (1993) requirement. The Board also notes
that although an examiner can render a current diagnosis based on
his examination of the veteran, without a thorough review of the
record, his opinion regarding etiology can be no better than the
facts alleged by the veteran. See Swann v. Brown, 5 Vet. App. 229,
233 (1993).

- 14 -

The Board observes that the veteran has alleged in statements and
testimony on appeal that his bilateral carpal tunnel syndrome
originated during his period of service. However, the Board notes
that the veteran is not competent, as a lay person, to assert that
a relationship exists between his period of service and such
disorder or to otherwise assert medical causation. See Grotveit v.
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.
App. 492, 495 (1992). The Board observes that it is certainly
within the province of the veteran to report that he had numbness
or tingling in his hands or wrist problems during service. However,
the credible and competent evidence of record does not adequately
permit the diagnosing of a chronic disability during his period of
service, or otherwise relate the existence of the current bilateral
carpal tunnel syndrome to the veteran's period of service. Gregory
v. Brown, 8 Vet. App. 563 (1996). Additionally, the medical
evidence of record simply fails to include an opinion to the effect
that there exists an etiological relationship or nexus between any
wrist or hand complaints in service and the later diagnosed
bilateral carpal tunnel syndrome. See Caluza. No competent medical
opinion has been submitted which relates such disorder to the
veteran's period of service. In the absence of sufficiently
probative evidence of bilateral carpal tunnel syndrome having
origins during the veteran's period of service, the Board concludes
that the veteran's claim for service connection for such disorder
is not plausible and, therefore, not well-grounded.

Further, the Board finds the information provided in the statement
of the case and other correspondence from the RO sufficient to
inform the veteran of the elements necessary to complete his
application for service connection. Moreover, the veteran has not
put the VA on notice of the existence of any specific, particular
piece of evidence that, if submitted, might make the claim well-
grounded. Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the RO did not specifically state that it denied the
veteran's claim on the basis that it was not well grounded, the
Board concludes that this was not prejudicial to the veteran. See
Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when the Board
decision disallowed a claim on the merits where the Court finds

- 15 -

the claim to be not well grounded, the appropriate remedy is to
affirm, rather than vacate, the Board's decision, on the basis of
nonprejudicial error). The Board, therefore, concludes that denying
the appeal on these issues because the claims are not well grounded
is not prejudicial to the veteran. See Bernard v. Brown, 4 Vet.
App. 384 (1993).

ORDER

Service connection for residuals of a low back injury with
spondylolisthesis at L5- S1 is granted. Service connection for
degenerative disc disease of the cervical spine with osteoarthritis
is granted. Service connection for residuals of a right shoulder
injury with osteoarthritis is granted. Service connection for
bilateral carpal tunnel syndrome is denied.

JEFF MARTIN
Member, Board of Veterans' Appeals

- 16 - 



